--------------------------------------------------------------------------------

Exhibit 10.30
 
CAMBREX CORPORATION
2009 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”) made and entered into as of the ___ day of
_______, 20__, by and between CAMBREX CORPORATION (the “Corporation”), and
«Name» (the “Optionee”), evidences the grant to Optionee on __________ (the
“Grant Date”) of an option (the “Stock Option”) to purchase the number of shares
of Common Stock specified below, subject to the terms of this Agreement and the
Cambrex Corporation 2009 Long-Term Incentive Plan (as amended and restated
effective April 25, 2013) (the “Plan”).
 
1.             General.  The Stock Option is subject to the terms of the Plan,
which are incorporated herein by reference, and to the provisions of this
Agreement to the extent not inconsistent with the Plan.  Each capitalized term
used in this Agreement and not separately defined herein shall have the meaning
ascribed to it in the Plan.
 
2.             Shares Subject to Stock Option.  The Stock Option, which is a
Nonqualified Stock Option, shall be exercisable at a purchase price of _____ per
share for up to _______ shares (the “Shares”) of Common Stock, subject to the
terms and conditions of the Plan and this Agreement.
 
3.             Expiration Date.  If not earlier terminated, the Stock Option
shall terminate in all respects, and no attempted exercise as to any shares
covered by the Stock Option shall be honored after, _______, 20__ (the
“Expiration Date”).
 
4.             Vesting Schedule; Change in Control.
 
(a)            Vesting Schedule.  Except as otherwise provided in the Plan or
this Agreement, the Stock Option shall be exercisable in accordance with and for
up to the number of shares specified in the following exercise schedule (in each
case as to whole shares only) but in no event later than the Expiration Date:
 
(i)            as to ________ Shares, from and after the first (1st) anniversary
of the Grant Date;
 
(ii)            as to an additional ________Shares, from and after the second
(2nd) anniversary of the Grant Date;
 
(iii)            as to an additional ________ Shares, from and after the third
(3rd) anniversary of the Grant Date; and
 
(iv)            as to an additional ________ Shares, from and after the fourth
(4th) anniversary of the Grant Date.
 
(b)            Change in Control.  The Stock Option, to the extent outstanding
and not already exercisable, shall become exercisable upon the occurrence of a
“Change in Control,” subject to the provisions of Section 4.4 of the Plan.

--------------------------------------------------------------------------------

5.             Effect of Cessation of Employment.
 
(a)            Unvested Stock Options.  Except as otherwise determined by the
Committee, any portion of a Stock Option held by an Optionee that is not
exercisable on the date such Optionee’s Employment (as defined below) terminates
shall expire immediately prior to such termination.
 
(b)            Retirement.  Subject to 5(f) below, if the Optionee ceases to be
Employed by reason of retirement after the Optionee has attained age 55 and has
completed at least five years of service to the Corporation and its
Subsidiaries, or otherwise retires with the consent of the Committee, (any such
qualifying retirement being herein called a “Retirement”), any portion of the
Stock Option that is exercisable at the time of such cessation of employment
shall remain exercisable until the earlier of (i) the first (1st) anniversary of
the Retirement and (ii) the Expiration Date, whereupon the Stock Option will
automatically and immediately terminate in full.
 
(c)            Death or Disability.  Subject to 5(f) below, if the Optionee
ceases to be Employed by reason of death or Disability, any portion of the Stock
Option that is exercisable at the time of such cessation of Employment shall
remain exercisable until the earlier of (i) the first (1st) anniversary
following such cessation and (ii) the Expiration Date, whereupon the Stock
Option will automatically and immediately terminate in full.
 
(d)            Death or Disability Following Cessation of Employment.  If the
death or Disability of the Optionee occurs during the 30-day period immediately
following the cessation of the Optionee’s Employment (other than by reason of a
Retirement) and while the Stock Option is still outstanding and exercisable or
during the three-month period immediately following the Optionee’s Retirement
and while the Stock Option is still outstanding and exercisable, then any
portion of the Stock Option that was exercisable at the time of the Optionee’s
death or Disability shall remain exercisable until the earlier of (i) the first
(1st) anniversary of the Optionee’s death or Disability and (ii) the Expiration
Date, whereupon the Stock Option will automatically and immediately terminate in
full.
 
(e)            Voluntary Terminations; Terminations without Cause.  If the
Optionee’s Employment is voluntarily terminated by the Optionee (other than as
described in Section 5(b) or 5(f) below) or is terminated by the Corporation
other than for Cause, any portion of the Stock Option that is exercisable at the
time of such termination shall remain exercisable until the earlier of the
thirtieth (30th) day following such termination and the Expiration Date,
whereupon the Stock Option will automatically and immediately terminate in full.
 
(f)            Termination for Cause.  If the Optionee’s Employment is
terminated by the Corporation for Cause or by the Optionee in circumstances that
in the determination of the Committee would have justified a termination by the
Corporation for Cause, the Stock Option (whether or not otherwise vested) shall
automatically terminate immediately prior to such termination of Employment.
 
2

--------------------------------------------------------------------------------

(g)            Certain Definitions.  For purposes of this Agreement, the
following terms will have the meanings set forth below:
 
(i)            “Cause” means the Optionee’s (i) substantial failure to perform
his or her duties and responsibilities to the Corporation or Subsidiaries or
substantial negligence in the performance of such duties and responsibilities;
(ii) commission of a felony; (iii) commission of theft, fraud, embezzlement,
material breach of trust or any material act of dishonesty involving the
Corporation or any of its Subsidiaries; (iv) significant violation of the code
of conduct of the Corporation or its Subsidiaries or of any statutory or common
law duty of loyalty to the Corporation or its Subsidiaries; or (v) material
breach of any of the terms of the Plan or the Agreement, or of the terms of any
other agreement between the Corporation or Subsidiaries and the Optionee.
 Notwithstanding the foregoing, if the Optionee is party to an individual
employment, severance-benefit, change-in-control or similar agreement with the
Corporation or any of its Subsidiaries that contains a definition of “Cause” (or
a correlative term), such definition will apply in lieu of the definition set
forth above during the term of such agreement.
 
(ii)            “Disability” means the Optionee’s permanent disability as
determined by the Committee for purposes of the Award and similar awards under
such rules as it may establish from time to time, which rules may be, but shall
not be required to be, the same as those used in determining disability under
any long-term disability insurance program of the Corporation.
 
(iii)            “Employment” and similar or correlative terms mean the
Optionee’s employment or other service relationship with the Corporation and its
Subsidiaries, and except as otherwise provided by the Committee, the Optionee’s
Employment shall be deemed to continue for so long as the Optionee continues to
be employed by, or otherwise to provide services to, the Corporation or its
Subsidiaries. It shall not be considered a termination of employment if and when
the Optionee shall apply for and be placed by the Corporation or a Subsidiary on
military or sick leave or such other type of leave of absence which is
considered as continuing intact the employment relationship of the Optionee.  In
case of such leave of absence the employment relationship shall be continued
until the later of the date when such leave equals  ninety (90) days or the date
when the Optionee’s right to reemployment with the Corporation or such
Subsidiary shall no longer be guaranteed either by law or contract.  In
addition, Employment shall be treated as continuing during the term of approved
leaves as determined by the Committee.
 
6.             Exercise of Stock Option.  Each election to exercise this Stock
Option shall be in writing in a form acceptable to the Committee, signed
(including by means of an electronic signature in a form acceptable to the
Committee) by the Optionee or the Optionee’s executor, administrator, or legally
appointed representative (in the event of the Optionee’s incapacity) or the
person or persons to whom this Stock Option is transferred by will or the
applicable laws of descent and distribution and received by the Corporation at
its principal office, accompanied by payment in full.  Subject to the further
terms and conditions provided in the Plan and rules prescribed by the Committee,
the purchase price of the shares as to which any portion of a Stock Option is to
be exercised shall be paid (A) in full in cash or by certified check, bank draft
or money order, or (B) by delivery of shares of Common Stock owned by the
Optionee, or (C) by any other or combination of these means or by other means
approved by the Committee.
 
7.             Tax Withholding.  The Optionee expressly acknowledges and agrees
that the Optionee’s rights hereunder, including the right to be issued shares
upon exercise, are subject to the Optionee’s promptly paying to the Corporation
in cash (or satisfying by such other means as may be acceptable to the Committee
in its discretion) all taxes required to be withheld.
3

--------------------------------------------------------------------------------

8.             Transfer of Stock Option.  Except as determined by the Committee
pursuant to Section 6.6 of the Plan, the Stock Option shall not be assignable or
transferable except by will or the laws of descent and distribution, and, except
to the extent required by law, no right or interest of the Optionee with respect
to the Stock Option shall be subject to any lien, obligation or liability of the
Optionee.  All rights with respect to the Stock Option shall be exercisable
during the Optionee’s lifetime only by the Optionee or, if applicable, by a
family member to whom the Stock Option has been transferred in accordance with
Section 6.6 of the Plan (the “Permitted Transferees”).  The rights of a
Permitted Transferee shall be limited to the rights conveyed to such Permitted
Transferee, who shall be subject to and bound by the terms of this Agreement and
any other terms as the Committee shall prescribe at the time that all or part of
the Stock Option is proposed to be transferred to such Permitted Transferee.
 Any attempt at assignment, transfer, pledge, hypothecation or other disposition
of the Stock Option contrary to the provisions hereof, and the levy of an
attachment or similar proceeding upon the Stock Option, shall be null and void.
 
9.             Certain Adjustments.  If there shall occur any change with
respect to the outstanding shares of Common Stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split or other distribution with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off or other similar corporate change or any other change
affecting the Common Stock, the Stock Option shall be adjusted as provided in
Section 4.3 of the Plan.  The Corporation shall not be required to issue
fractional shares upon exercise of the Stock Option after a change as provided
for in this Section 9, but shall, to the extent practicable, make an adjustment
in cash on the basis of the current market value of any fractional share.
 
10.           Employment At Will.  The Stock Option granted hereby shall not
impose any obligation on the Corporation or any Subsidiary to continue the
Employment of the Optionee.
 
11.           Governing Law.  The Stock Option shall be construed and given
effect in accordance with the laws of the State of Delaware other than the
conflict of laws provisions of such laws.
 
12.           Headings.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of the provisions set forth herein.
 
13.           Notice. Whenever notice is required to be given under the terms of
this Agreement, except as otherwise expressly provided herein, such notice shall
be in writing and delivered in person by the party giving notice (or by his, her
or its agent) or by registered or certified mail as follows:
 
(i)            If to the Corporation, to it at:
 
One Meadowlands Plaza
East Rutherford, New Jersey 07073
Attention: Corporate Secretary


4

--------------------------------------------------------------------------------

(ii)            if to the Optionee or his or her legal representative, at their
respective last known addresses as shown in the records of the Corporation, or
in the absence of any such record for the Optionee’s legal representative, to
the Optionee’s last known address as shown in the records of the Corporation, or
 
(iii)            to such other address with respect to either party as such
party shall notify the other.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
CAMBREX CORPORATION
 
 
 
/s/ William M. Haskel
 
By:   William M. Haskel
 
Title: Senior Vice President
 
 
 
 
 
Optionee
 
 
 
 
 
«Name»

 


5

--------------------------------------------------------------------------------